DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 02/26/2021 has been considered and entered.  The response has been considered and found to be persuasive over the previous grounds of rejections, but was not found to be persuasive over the entire scope of the teachings of Janowicz et al. (US 2015/0361317).  

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 10, 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Janowicz et al. (US 2015/0361317) or, in the alternative, under 35 U.S.C. 103 as obvious over Janowicz et al. (US 2015/0361317) and alternatively further in view of Anzures et al. (US 2006/0286382)
In regards to claim 1, Janowicz teaches hot melt adhesive composition comprising a) urethane prepolymer derived from at least one polyol and at least one polyisocyanate having free isocyanate groups and b) acrylic (co) polymer comprises one or more (alk) acrylate (co) monomer of a formula (I) (abstract).  The composition can comprise an adhesion promoter such as any suitable compound to improve the bond of the adhesive including silantes, epoxy resins, melamine resins, phenolic resins etc., according to the limitation b)(i) of the claim [0066]. 
first constitutional monomeric units having a functional of component a) of the claim [0027].  The acrylic compound can comprise one or more optional comonomers which can be non-functional or functional groups, wherein the functional group containing optional monomers can include 2-hydroxyethyl methacrylate, glycidyl methacrylate, epoxy functional (alk) acrylates, amino compounds, maleates etc., are carboxyl groups which provides the limitations of second constitutional monomeric units having active hydrogen containing functional group of component a) of the claim [0029].  The acrylic copolymer is not a block copolymer and is therefore a random polymer as claimed [See 0038].
Janowicz teaches the composition is solvent-free, thus allowing for the presence of solvent at less than 3% w/w solvent or less than 2% w/w solvent etc., and thus allows for the presence of solvent in amounts of less than 3% [0012].  Thus, Janowicz provides the solvent-borne composition of the claim.
It appears that at least one of the recited promoters would be non-reactive adhesion promoter as claim.  Thus, the claimed limitations are anticipated or are at least obviated.  Alternatively, since Janowicz allows for the presence of any suitable adhesion promoter, Anzures is added to teach useful adhesion promoters for hot melt adhesives analogous to the invention of Janowicz includes polyolefins which are non-reactive promoters of the claims [0051].
It would have been obvious for persons of ordinary skill in the art at the time the claims were filed to have used the polyolefin adhesion promoters of Anzures in the composition Janowicz, as Janowicz allows for use of any suitable promoter in the composition.
In regards to claim 2, Janowicz or alternatively further in view of Anzures teaches the composition having the polyol, i.e., hydroxyl functional component, and the isocyanate as previously stated.
In regards to claims 3, 5, Janowicz or alternatively further in view of Anzures teaches the composition which comprises isobornyl methacrylate which meets the limitation of cycloalkyl methacrylate.
In regards to claim 4, Janowicz or alternatively further in view of Anzures teaches the composition wherein the acrylate can comprise the acrylate of formula (I) alone (i.e., up to 100%) or further comprise optional ingredients such as one or more non-functional and functional monomers [0028].  The compounds of formula (I) in the acrylic copolymer are present at 1 to 95% [0034].  
In regards to claim 6, Janowicz or alternatively further in view of Anzures teaches the composition wherein the acrylic compound comprising one or more functional groups including hydroxyl group and carboxyl groups in the compounds such as 2-hydroxyethyl methacrylate, maleates etc. as previously stated.
In regards to claim 7, Janowicz or alternatively further in view of Anzures teaches the composition wherein the acrylic compound can comprise the compounds of formula (I) in amounts of 1 to 95%, thus providing the optional compounds such as the functional group containing monomers as remainder in amounts of from 5% and higher.
In regards to claims 8, 9, Janowicz or alternatively further in view of Anzures teaches the composition wherein the acrylic compound can comprise one or more optional compounds that are non-functional monomers such as methyl (meth)acrylate, ethyl (meth)acrylate, butyl (meth)acrylate etc., which are different form the acrylic compounds of formula I and the 
In regards to claim 10, Janowicz or alternatively further in view of Anzures teaches the compositions which can comprise non-functional monomers such as polyalkyl (alk) acrylate which meets the limitation of chemically modified polyolefin wherein the polyalkyl group provides the polyolefin [0029].
In regards to claim 21, Janowicz or alternatively further in view of Anzures teaches the compositions having the first and second monomeric units of the claims and thus appears to providing only one reactive monomer as claimed.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejections are based on a separate teaching and/or a combination of references not previously considered.
Applicants argue that Janowicz fails to teach components b(ii) of the claims.  The argument is moot because Janowicz or Janowicz in view of Anzures is now being cited as teaching component b(i) which is useful in the alternative.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771